DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9, 11, 13, 15, 17, 18, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakano et al (U.S. Pat. 9,821,120 B2, claiming priority to foreign application JP 2015-029794, hereinafter “Nakano”).
Regarding claim 1, Nakano discloses a component 15 (Figs. 1-3) for a syringe 10 (Fig. 1), wherein the entirety of the component is made up of a same material (i.e., the component is a lamination film formed of material such as a fluororesin; see col. 4, line 61 to col. 5, line 12), the component comprising:
a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 (Fig. 2) of the component, the region 17 being less than an entirety of the component (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), 
the surface structure 17 comprises a plurality of structural elements 24 which are formed on the region of the component (as shown in Fig. 3), the plurality of structural elements 24 being formed entirely of the material of the component (see Nakano at col. 6, lines 9-22 disclosing that the structural elements 24 are formed by plastically deforming the component 15 or by removing material between the structural elements 24, indicating that the structural elements 24 are formed of the material already present in the component 15 and not formed by a different material to the component 15; this disclosure is also underscored by Fig. 3 which illustrates that the hash marks that form the component 15 also extend to the structural elements 24 such that it would be understood that the structural elements 24 are made of the same material as the rest of the component 15), 
and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
the plurality of structural elements being arranged on the component such that, with respect to a direction of movement of the component (i.e., along the longitudinal axis of the syringe), the structural elements are perpendicular (i.e., the structural elements have a height “H” which extends perpendicularly to the longitudinal axis of the syringe defining the direction of movement of the component),
wherein the plurality of structural elements is a plurality of elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Nakano would perform this function as being the same structure as the claimed structural elements),
wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding 4, Nakano discloses that the component is a seal for a piston of the syringe (as described above with respect to claim 1, the component is seal 15 located on a piston body 14), and wherein the structure is arranged on the seal such that the structure is arranged in the syringe against a casing of a cylinder for the syringe (i.e., the structure is located on a piston body 14 which inserted into the syringe, and when so inserted, the structure directly contacts the interior surface 16 of the cylinder 11 opposite the surface).
Regarding claim 5, Nakano discloses that the plurality of structural elements 24 are homogeneous (i.e., Nakano illustrates homogenously shaped structural elements in Fig. 2B).
Regarding claim 6, Nakano discloses that each of the plurality of structural elements 24 is a linear elevation or an elevation with a polygonal design (i.e., the elements 24 have a linear elevation by virtue of consisting of straight edges on opposing sides of the elements; see Fig. 3).
Regarding claim 7, Nakano discloses that the plurality of structural elements are arranged regularly (i.e., Nakano illustrates regularly arranged structural elements in Fig. 3). 
Regarding claim 9, Nakano discloses that a width (“S”) of a structural element 24 of the plurality of structural elements is in a range of 10 μm to 100 μm (see col. 7, lines 21-23), disclosing that the width “S” is 3 μm to 50 μm, which includes values that fall within the claimed range).
Regarding claim 13, Nakano discloses a syringe 10 (Fig. 1) comprising the component as claimed in claim 1. 
Regarding claim 15, Nakano discloses a component 15 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising:
a friction-reducing structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed on a region 17 (Fig. 2) of the component, the region 17 being less than an entirety of the component 15 (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), the friction-reducing structure having a plurality of structural elements 24, the plurality of structural elements 24 comprising elevations (i.e., the structural elements 24 extend in the height “H” from the surface of the region 17) disposed along an exterior of the component, the structural elements 24 being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (i.e., the structural elements have a height “H” which extends perpendicularly to the longitudinal axis of the syringe defining the direction of movement of the component),
an entirety of the component being made up of a same material and the plurality of structural elements being formed entirely of the material of the component (see Nakano at col. 6, lines 9-22 disclosing that the structural elements 24 are formed by plastically deforming the component 15 or by removing material between the structural elements 24, indicating that the structural elements 24 are formed of the material already present in the component 15 and not formed by a different material to the component 15; this disclosure is also underscored by Fig. 3 which illustrates that the hash marks that form the component 15 also extend to the structural elements 24 such that it would be understood that the structural elements 24 are made of the same material as the rest of the component 15), 
wherein a height (e.g., “H”) of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (see col. 7, lines 18-19 disclosing the height “H” of the structural elements 24 being 1 μm to 10 μm, which falls within the claimed range) and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding claim 17, Nakano discloses a component 15 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising:
a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 of the component, 
wherein the entirety of the component 15 is made up of a same material (the component is a lamination film formed of material such as a fluororesin; see col. 4, line 61 to col. 5, line 12), 
wherein the surface structure comprises a plurality of structural elements 24 which are formed on the region 16 of the component, the region being less than an entirety of the component (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15), and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
the plurality of structural elements 24 being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (i.e., the structural elements have a height “H” which extends perpendicularly to the longitudinal axis of the syringe defining the direction of movement of the component),
the plurality of structural elements being formed entirely of the material of the component (see Nakano at col. 6, lines 9-22 disclosing that the structural elements 24 are formed by plastically deforming the component 15 or by removing material between the structural elements 24, indicating that the structural elements 24 are formed of the material already present in the component 15 and not formed by a different material to the component 15; this disclosure is also underscored by Fig. 3 which illustrates that the hash marks that form the component 15 also extend to the structural elements 24 such that it would be understood that the structural elements 24 are made of the same material as the rest of the component 15), 
wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding claim 18, Nakano discloses a component 15 (Figs. 1-3) for a syringe 10 (Fig. 1), the component comprising:
a surface structure (i.e., combination of structural elements 24 and grooves 22; see Fig. 3) formed in a region 17 of the component, the region 17 being less than an entirety of the component 15 (i.e., as shown in Fig. 2, the region 17 is only a portion of the entire component 15),
wherein the entirety of the component 15 is made up of a same material (the component is a lamination film formed of material such as a fluororesin; see col. 4, line 61 to col. 5, line 12), 
wherein the surface structure comprises a plurality of structural elements 24 which are formed on the region 16 of the component and the structure is constructed to reduce friction by a shape of the structure in the syringe (the structure as a whole, i.e., the combination of projections 24 and grooves 22, would reduce friction in the area where the grooves are located, since only the projections 24 are intended to contact the inner surface of the syringe; see Nakano at col. 7, lines 23-27; it appears that the structural elements illustrated in Nakano would perform the same function as claimed by Applicant as they are formed of the same structure as that which is claimed),
the plurality of structural elements 24 being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (i.e., the structural elements have a height “H” which extends perpendicularly to the longitudinal axis of the syringe defining the direction of movement of the component),
the plurality of elevations being formed entirely of the material of the component (see Nakano at col. 6, lines 9-22 disclosing that the structural elements 24 are formed by plastically deforming the component 15 or by removing material between the structural elements 24, indicating that the structural elements 24 are formed of the material already present in the component 15 and not formed by a different material to the component 15; this disclosure is also underscored by Fig. 3 which illustrates that the hash marks that form the component 15 also extend to the structural elements 24 such that it would be understood that the structural elements 24 are made of the same material as the rest of the component 15), 
wherein:
 the component is a seal 15 for a piston 13 of the syringe and the surface structure is arranged on the piston (as illustrated in Figs. 2-3) so that the surface structure is opposite a shell of a cylinder 11 (Fig. 1) for the syringe (i.e., the structure is located on the piston which inserted into the syringe, and when so inserted, the structure directly contacts the interior surface 16 of the cylinder 11 opposite the surface),
wherein a spacing (“W”) between the structural elements is in a range of 10 μm to 1 mm (see col. 6, line 58 to col. 7, line 1 disclosing the width “W” as being 1 μm to 100 μm, which includes values that fall within the claimed range). 
Regarding claim 19, Nakano discloses that the plurality of structural elements are different (a plurality of structural elements is per se constituted by multiple different elements).
Regarding claim 21, Nakano discloses that the component is a single, integrated component made entirely of a single material (the component is a lamination film formed of material such as a fluororesin; see col. 4, line 61 to col. 5, line 12; Nakano discloses in col. 5, lines 4-6 that the material can be a single material such as PTFE, ETFE which is contrasted from the disclosure in col. 5, lines 11-13 of a film made of a mixture of resins).

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-7, 9, 11-13, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Pinkerton, III et al (U.S. Pub. 2004/0241023 A1, hereinafter “Pinkerton”), or in the alternative, under 35 U.S.C. 103 as obvious over Pinkerton.
Regarding claim 1, Pinkerton discloses a component, i.e., a combination of a piston 24 and a liner 16 (see Fig. 2A) for a syringe, the component comprising: 
a surface structure formed in a region of the component (i.e., the surface structure may be formed of a plurality of peaks and valleys on the surface of a liner 16 of the component, fewer than the total number of peaks and valleys on the surface of the liner 16; see para [0024] and Fig. 2B), the region being less than an entirety of the component (i.e., the component is the combination of the piston 24 and liner 16, and the region is only a portion of the liner 16) 
wherein the entirety of the component is made up of a same material (Pinkerton discloses that the piston 14 and liner 16 are both comprised of the same ceramic material such as alumina or zirconia; see para [0022]);
wherein the surface structure comprises a plurality of structural elements, such as the peaks of the peaks and valleys, which are formed on the region of the component, the plurality of structural elements being formed entirely of a material of the component (i.e. the structural elements on the liner 16 may be made from the same material as the liner as illustrated by the hash marks in Fig. 2B) and the structure is constructed to reduce friction by a shape of the structure in the syringe, the plurality of structural elements being arranged on the component such that, with respect to a direction of movement of the component, the structural elements are perpendicular (i.e., the structural elements have a height “Rz” which extends perpendicularly to the longitudinal axis of the piston defining the direction of movement of the component),
wherein the plurality of structural elements is a plurality of elevations (i.e., each elevation of the peaks), 
wherein a height of a structural element of the plurality of structural elements is in a range of 1 μm to 100 μm (i.e., the maximum dimension Rz, indicative of the height of a single peak, is 50 microinches, or 1.27 μm), and thereby frictional forces are reduced without introducing an additional, pharmaceutically undesirable, material into the syringe (this limitation is understood to be intended use, and it appears that the structural elements illustrated in Pinkerton would perform this function).
Further regarding the limitation of claim 1 that “a spacing between the structural elements is in a range of 10 μm to 1 mm”, this limitation does not require that the structural elements in question be consecutive, sequential or otherwise adjacent one another. 
Though Pinkerton does not explicitly disclose the length of the piston 24 and/or liner 16 along which the region is present, the skilled artisan could thus choose two structural elements along the length of the piston or liner 16 such that the space between them is between 10 μm and 1 mm. This is illustrated in annotated Fig. 2B, below, with the dotted lines illustrating a continuation of the structural elements and the space between two chosen elements (circled) to be significantly longer than the height of a single structural element.

    PNG
    media_image1.png
    554
    851
    media_image1.png
    Greyscale

Pinkerton, III et al (U.S. Pub. 2004/0241023 A1), Fig. 2B (Annotated).

Further, a skilled artisan would have found it obvious at the time of the invention to modify the spacing, if necessary, between two structural elements since Applicant has not provided evidence for the criticality of the claimed dimension between elements, a problem that is solved by the claimed dimension between the claimed elements, or unexpected results that were achieved by the claimed dimension between elements.
Regarding claim 2, Pinkerton discloses that component is a cylinder for the syringe (see Fig. 1 illustrating 16 having a cylindrical shape), and said structure is located on an inner side of a casing of the cylinder (see para [0024]).  
Regarding claim 3, Pinkerton discloses that the component is a piston for the syringe (i.e., the piston 24 and liner 16 function as a piston), and
wherein the structure is arranged on the piston so that the structure is located opposite a casing of the cylinder (such as a housing 10 which encases the cylinder) for the syringe when the structure is inserted into the syringe.
Regarding 5, Pinkerton discloses that the plurality of structural elements are homogeneous or different (i.e., Pinkerton illustrates homogenous structural elements in Fig. 2B but discloses that the structural elements may be different; see para [0024]).
Regarding claim 6, Pinkerton discloses that each of the plurality of structural elements is a linear elevation, a punctiform elevation, an elevation with an elliptical design, or an elevation with a polygonal design (i.e., the elements have a polygonal shape that is punctiform; see Fig. 2B).
Regarding claim 7, Pinkerton discloses that the plurality of structural elements are arranged regularly or irregularly (i.e., Pinkerton illustrates regularly arranged structural elements in Fig. 2B but discloses that the structural elements may be arranged irregularly; see para [0024]). 
Regarding claim 9, Pinkerton does not appear to disclose that a width of a structural element of the plurality of structural elements is in a range of 10 μm to 100 μm.  
But it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify a width of a structural element of the plurality of structural elements to be in a range of 10 µm to 100 µm, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the invention of Pinkerton would not appear to perform differently with claimed range of the width of a structural element of the plurality of structural elements. Further, Applicant places no criticality on the claimed range of the width of a structural element of the plurality of structural elements.
Regarding claim 12, Pinkerton discloses that the plurality of structural elements comprises at least two groups of structural elements (i.e., Fig. 2B shows numerous structural elements that can be grouped accordingly), wherein structural elements in each of the at least two groups of structural elements are homogeneous within a group of the at least two groups of structural elements.
Pinkerton does not appear to disclose that the structural elements of the at least two groups of structural elements differ with respect to at least one of the following features: a shape, a width, a height, a depth, or an orientation with respect to a direction of movement of the component in the syringe.
However, Pinkerton discloses that Fig. 2B may illustrate one form of structural elements while the elements may be arranged differently to result in a different surface profile (para [0024]). 
Accordingly, a skilled artisan would have found it obvious at the time of the invention to provide the structural elements as different with respect to a shape, width, height, depth or orientation with respect to a direction of movement of the component in the syringe, based on the desired sealing and/or surface properties of the finish of the piston (see Pinkerton at para [0024]). 
Regarding claim 13, Pinkerton discloses a syringe (Fig. 1) comprising the component as claimed in claim 1. 
Regarding claim 15, Pinkerton discloses the component for a syringe as described above in the rejection of claim 1 above, the friction-reducing structure being described as the surface structure in the rejection of claim 1 above, the elevations being described as the plurality of elevations in the rejection of claim 1 above.
Regarding claim 16, Pinkerton discloses a syringe, comprising: a cylinder 16 (Fig. 1); 
a piston 24 (Fig. 1) movably disposed in the cylinder; and 
a friction reducing structure, described as the surface structure in the rejection of claim 1 above, formed on an interior of the cylinder (i.e., the structure is formed on the liner 16), the friction reducing structure comprising a plurality of elevations (see rejection of claims 1 and 15, above), the plurality of elevations being arranged on a region of the cylinder or piston and are formed entirely of a material of the component, as described above in the rejection of claims 1 and 15, which recite substantially the same subject matter as claim 16, and a entirety of the piston or cylinder being made up of a same material (i.e., the cylinder 16 and piston 24 are both made from the same ceramic material such as alumina or zirconia; see para [0022])
Regarding claim 17, Pinkerton discloses a component for a syringe, the component comprising a surface structure, described as the surface in the rejection of claim 1 above, meeting the claimed limitations (see rejection of claim 1, above).
Regarding claim 18, Pinkerton discloses the component for the syringe as described in the rejection of claim 1 above, such that the component is a cylinder 16 and the surface structure is located on an inside of a shell thereof (see Fig. 2B).
Regarding claim 20, Pinkerton discloses that the plurality of structural elements are arranged irregularly (see para [0024]). 

Response to Arguments
Applicant's arguments in the Remarks on 01/05/2022 have been considered.
Specifically, Applicant argued that the structure 17 of Nakano does not have a friction-reducing effect. See Remarks, pgs. 10-11.
Examiner has clarified the rejection above to explain that the surface structure of Nakano is a combination of the projections 24 and the grooves 22 between each of the projections 24 (Applicant appeared to infer this interpretation on pg. 10 of the Remarks, but it has been made explicit herein by the Examiner). Thus, while it is acknowledged that the projections 24 may increase friction with the syringe barrel, the grooves 22 would not contact the inner surface of the syringe barrel; accordingly, the structure as a whole, made up of multiple projections 24 and multiple grooves 22, would reduce friction at the location of the grooves 22 (see Nakano at col. 7, lines 23-27, disclosing that “only the projections 24 are kept in contact with the syringe barrel 11, thereby increasing a contact pressure between the gasket 13 and the syringe barrel 11”).
The design and corresponding function of Nakano appears to be consistent with Examiner’s understanding of how Applicant’s invention performs its friction reduction: in the Applicant’s invention, the surface structure 5 as a whole, which includes the structural elements 6 and the spaces between adjacent structural elements 6, can reduce friction in the spaces between the adjacent structural elements 6. The structural elements 6 themselves, especially where they contact the inner surface of the barrel of the syringe, would not expectedly reduce friction, but rather, by virtue of forming a seal, would increase friction.
Applicant also argued that Nakano does not disclose that the structural elements are perpendicular with respect to a direction of movement of the component (Remarks, pg. 11). 
However, it is noted that the structural elements 24 have both an aspect that extends along the direction of movement of the component (defined by width “S”) and an aspect that is perpendicular to that direction (defined by height “H”).
Regarding the Pinkerton reference, Applicant argued that Pinkerton does not disclose structural elements. Applicant argued that the roughness disclosed in Pinkerton are not “well-defined structural elements”.
 Although this argument is acknowledged, Examiner cannot make a structural distinction between a “structural element” and a “well-defined structural element”. Examiner notes that the term “well-defined structural element” is not used in the original disclosure. Further, while Applicant appeared to imply that a “well-defined structure” is not “disordered” (see Remarks, pg. 14, arguing that “…the roughness Rz in Pinkerton is disordered and does not form a well-defined structure.”), the claimed invention does not require an “ordered structure”. Further, it is noted that Applicant’s own disclosure provides for an embodiment (Fig. 15) having “irregularly arranged structural elements 6, which also differ in size and shape” (see para [00047]). Thus, a skilled artisan would conclude that Applicant’s interpretation of the term “structural elements” also encompasses so-called “disordered” structural elements.
Applicant further argued that Pinkerton fails to discloses a region which is less than the entirety of the component, as claimed (Remarks, pg. 14). 
However, Examiner cites the rejection above, stating that the component is the combination of the piston 24 and liner 16, and the region is only a portion of the liner 16.
For this reason, the rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
05/05/2022